948 F.2d 1281
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Margie LEONARD, Plaintiff-Appellant,v.PIGGLY WIGGLY, Defendant-Appellee.
No. 90-2655.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 12, 1991.Decided Nov. 22, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   W. Earl Britt, District Judge.  (CA-89-446-5-CIV-BR)
Glennie M. Matthewson, Matthewson & Daniels, P.A., Tarboro, N.C., Robert L. White, Greenville, N.C., for appellant.
George L. Simpson, III, Steven A. Rowe, Poyner & Spruill, Rocky Mount, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Plaintiff has sued on account of a slip and fall accident in a grocery store operated by the defendant.   Plaintiff alleges that she slipped on a piece of cabbage on the floor.   The district court granted summary judgment for the defendant, from which plaintiff appeals.


2
While it is true that in the district court the defendant conceded that the plaintiff slipped on a piece of cabbage on the floor, the district court found without refutation that the plaintiff had not shown actual or constructive knowledge on the part of the defendant of the presence of the cabbage on the floor at the time of the accident.   Thus, there was no breach of any duty to correct the condition or to warn the plaintiff of it.


3
The district court filed its thorough opinion in writing, and we are of opinion that the plaintiff has not shown any reversible error.


4
For the reasons substantially stated by the district court in its opinion, the judgment of the district court is


5
AFFIRMED.